PER CURIAM:
James R. Bennett appeals from the district court’s order entering judgment in favor of the United States in his action in which he asserted the improper assessment and collection of income taxes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bennett v. United States, No. 6:06-cv-00017-nkm, 2007 WL 1976741 (W.D.Va. July 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.